PRECEDENTIAL

         UNITED STATES COURT OF APPEALS
              FOR THE THIRD CIRCUIT
                  _______________

                 Nos. 11-3684 and 11-3685
                    _______________

 FRANKLIN BENJAMIN, by and through his next friend,
Andre Yock; RICHARD GROGG and FRANK EDGETT, by
  and through their next friend, Joyce McCarthy; SYLVIA
 BALDWIN, by and through her next friend, Shirl Meyers;
ANTHONY BEARD, by and through his next friend, Nicole
          Turman, on behalf of themselves and all
                  others similarly situated

                             v.

    DEPARTMENT OF PUBLIC WELFARE OF THE
COMMONWEALTH OF PENNSYLVANIA; SECRETARY
OF PUBLIC WELFARE OF THE COMMONWEALTH OF
              PENNSYLVANIA

                  CRAIG SPRINGSTEAD,
 by and through his father and guardian, Bertin Springstead;
                       MARIA MEO,
    by and through her mother and guardian, Grace Meo;
                    DANIEL BASTEK,
    by and through his father and guardian, John Bastek;
                    MICHAEL STORM,
          by and through his guardian, Polly Spare;
                   BETH ANN LAMBO,
  by and through her father and guardian, Joseph Lambo;
                  RICHARD KOHLER,
    by and through his sister and guardian, Sara Fuller;
                  MARIA KASHATUS,
by and through her father and guardian, Thomas Kashatus;
                 WILSON SHEPPARD,
by and through his brother and next friend Alfred Sheppard,

Appellants in No. 11-3684 *(Pursuant to Fed. R. App. 12(a))

DIANE SOLANO, by and through her brother and guardian
                Carl A. Solano,

Appellant in No. 11-3685 *(Pursuant to Fed. R. App. 12(a))

                   ________________

     On Appeal from the United States District Court
         for the Middle District of Pennsylvania
             (D.C. Civil No. 1-09-cv-01182)
          District Judge: Hon. John E. Jones, III
                     _______________

                 Argued October 3, 2012

BEFORE: FUENTES, FISHER and COWEN, Circuit Judges

               (Filed: December 12, 2012)




                            2
Benjamin J. Hoffart, Esq.
Sidley Austin
787 Seventh Avenue
New York, NY 10019

      Counsel for Appellants in No. 11-3684

Carl A. Solano, Esq. (Argued)
Schnader, Harrison, Segal & Lewis
1600 Market Street, Suite 3600
Philadelphia, PA 19103

      Counsel for Appellant in No. 11-3685

Nancy S. Rappaport, Esq.
DLA Piper
1650 Market Street
One Liberty Place, Suite 4900
Philadelphia, PA 19103

      Counsel for Amicus Curiae VOR, Inc.
      for Appellant in No. 11-3685

Robert W. Meek, Esq. (Argued)
Kelly L. Darr, Esq.
Disability Rights Network of Pennsylvania
1315 Walnut Street, Rm. 500
Philadelphia, PA 19107

      Counsel for Appellees Franklin Benjamin,
      Rich Grogg, Frank Edgett, Sylvia Baldwin,


                                3
      and Anthony Beard

Doris M. Leisch, Esq. (Argued)
Pennsylvania Department of Public Welfare
Office of General Counsel
801 Market Street, Suite 6092
Philadelphia, PA 19107

      Counsel for Appellees Department of Public
      Welfare of the Commonwealth of Pennsylvania and
      Secretary of Public Welfare of the Commonwealth
      of Pennsylvania

Mark L. Gross, Esq.
United States Department of Justice
Civil Rights Division, Appellate Section
Room 3722
P.O. Box 14403
Ben Franklin Station
Washington, DC 20044

Nathaniel S. Pollock, Esq.
United States Department of Justice
Civil Rights Division
Room 3716
950 Pennsylvania Avenue, N.W.
Washington, DC 20530

      Counsel for Amicus Curiae United States
      of America for Appellees



                              4
Jeremy D. Heep, Esq.
Pepper Hamilton
18th & Arch Streets
3000 Two Logan Square
Philadelphia, PA 19103

      Counsel for Amicus Curiae The Arc of
      Pennsylvania for Appellees

                    _______________

                       OPINION
                    _______________


COWEN, Circuit Judge.

       Plaintiffs-Appellees are individuals with “mental
retardation” who reside in intermediate care facilities
operated by Defendants-Appellees Department of Public
Welfare of the Commonwealth of Pennsylvania and the
Secretary of Public Welfare of the Commonwealth of
Pennsylvania. By and through their respective next friends,
they brought this current class action in the United States
District Court for the Middle District of Pennsylvania,
alleging that Defendants have failed to offer community
services to them and other similarly situated individuals in
violation of the integration mandates of the Americans with
Disabilities Act and the Rehabilitation Act.        In turn,
Appellants are several intermediate care facility residents
who, by and through their own guardians or next friends,


                             5
have continued to oppose community placement and, among
other things, have sought to intervene in this case. This
matter has already been before this Court in a prior appeal,
and we ultimately affirmed the District Court‟s denial of a
motion to intervene filed by all but one of the current
Appellants in connection with the merits stage of this case.

        At this juncture, Appellants specifically appeal from
the District Court‟s order denying the motions to intervene
that they filed in connection with the remedy stage of this
litigation as well as from the District Court‟s subsequent
order granting final approval to the settlement agreement
between Plaintiffs and Defendants. We conclude that the
District Court did abuse its discretion by denying intervention
as of right pursuant to Federal Rule of Civil Procedure
24(a)(2). Accordingly, we will vacate the District Court‟s
intervention order insofar as it denied Appellants‟ motions to
intervene as of right in the remedy stage of this litigation as
well as its order granting final approval to the parties‟
settlement agreement. We, in turn, will remand this matter to
the District Court with specific instructions to grant
Appellants‟ motions to intervene as of right in the remedy
stage of this litigation as well as to permit Appellants, as
proper intervenors, to challenge the settlement agreement and
to seek decertification of the class.

                              I.

      As we observed in our prior ruling, the United States
Supreme Court established in Olmstead v. L.C. ex rel.
Zimring, 527 U.S. 581 (1999), “that it is a violation of the


                              6
[Americans with Disabilities Act (“ADA”)], the
[Rehabilitation Act (“RA”)], and their implementing
regulations to force developmentally disabled patients to
reside in institutions when they are able and willing to live in
a manner more fully integrated into the community.”
Benjamin ex rel. Yock v. Dep‟t of Pub. Welfare, 432 F.
App‟x 94, 95 (3d Cir. 2011). “At the same time, Olmstead
and the regulations make clear that „community based
treatment [cannot] be imposed on patients who do not desire
it.‟” Id. (quoting Olmstead, 527 U.S. at 602).

        The named Plaintiffs-Appellees in this class action are
five individuals with “mental retardation” who are
institutionalized in intermediate care facilities for persons
with “mental retardation” (“ICFs/MR”)1 operated by
Defendants-Appellees Department of Public Welfare of the
Commonwealth of Pennsylvania and the Secretary of Public
Welfare of the Commonwealth of Pennsylvania (collectively
“DPW”). Franklin Benjamin, Richard Grogg, Frank Edgett,
Sylvia Baldwin, and Anthony Beard—by and through their
respective next friends and represented by attorneys from the
Disability Rights Network of Pennsylvania (“DRN”)—
specifically alleged in their amended complaint that DPW has
violated the ADA and the RA by failing “to offer and provide

       1
          We note that the mental health community has been
working to change the terminology used in this context from
terms such as “mental retardation” to terms like “intellectual
disabilities.” Following the example set, inter alia, by the
definition of the class as well as our own prior ruling in this
case, we generally use the term “mental retardation.”

                               7
Plaintiffs with the opportunity to receive services in
integrated, community settings that are most appropriate
settings to meet their needs.” Benjamin ex rel. Yock v. DPW,
267 F.R.D. 456, 459 (M.D. Pa. 2010) (citation omitted). In
their class action allegations, Plaintiffs claimed that “there are
approximately 1,272 individuals who reside in Pennsylvania‟s
five state-operated ICFs/MR.” (JA79.)

       Plaintiffs filed an unopposed motion to certify a class
under Federal Rule of Civil Procedure 23(b)(2).            On
September 2, 2009, the District Court entered an order
granting this unopposed motion and certifying the following
class: “All persons who: (1) currently or in the future will
reside in on [sic] of Pennsylvania‟s state-operated
intermediate care facilities for persons with mental
retardation; (2) could reside in the community with
appropriate services and supports; and (3) do not or would not
oppose community placement.” (JA39.) DPW, for its part,
filed an unsuccessful motion to dismiss.

      The individual Appellants are also ICF/MR residents.
By and through their guardians or next friends, Appellants
have continued to oppose community placement and have
sought to participate in this litigation. On November 10,
2009, eight of the nine current Appellants—Craig
Springstead, Maria Meo, Daniel Bastek, Michael Storm, Beth
Ann Lambo, Richard Kohler, Maria Kashatus, and Wilson
Sheppard (who was originally a Plaintiff in this action)—




                                8
moved to intervene (“Springstead Intervenors”).2      The
existing parties opposed any intervention, and the District
Court denied this initial intervention motion in a
memorandum and order entered on March 10, 2010.

       According to the District Court, the Springstead
Intervenors met the applicable timeliness requirement but
then failed to satisfy the remaining prerequisites for
intervention as of right pursuant to Federal Rule of Civil
Procedure 24(a)(2) (i.e., a sufficient interest in the litigation,
the interest may be affected or impaired as a practical matter
by the disposition of the action, and the interest is not
adequately represented by an existing party).             It also
concluded that permissive intervention under Federal Rule of
Civil Procedure 24(b) was unwarranted.

      The Springstead Intervenors appealed. They were
supported in this appeal by current Appellant Diane Solano
(by and through her brother and guardian, Carl Solano,
Esquire), who appeared as an Amicus.

       While this appeal was pending, the existing parties
filed cross-motions for summary judgment. On January 27,
2011, the District Court granted Plaintiffs‟ motion with
respect to the underlying liability of DPW. See Benjamin ex
rel. Yock v. DPW, 768 F. Supp. 2d 747, 748-57 (M.D. Pa.
2011). Specifically, it entered judgment in favor of Plaintiffs
and all others similarly situated and declared that DPW was

       2
        The Springstead Intervenors also originally included
Richard Clarke, but he subsequently died.

                                9
still not in compliance with the integration mandates
established by the ADA and the RA with respect to these
individuals. Acknowledging the Commonwealth‟s budgetary
constraints and DPW‟s own limited resources, the District
Court stated that the DPW cannot continue its practice of
unnecessary segregation. However, the District Court did not
believe it was in a position to issue the requested injunction
“given the need for extensive detail therein and eventual
oversight for any such relief provided.” Id. at 757. It
therefore stated that this action “will remain open until
determination of the proper remedy” and scheduled a
conference call to address the need for further submissions as
well as for a possible hearing on the question of injunctive
relief. Id. The parties were expressly encouraged to return to
mediation armed with “this mandate” and attempt “to
formulate a resolution that implements a realistic plan that
fully complies with the ADA and RA.” Id. at 757 n.12.

       In a non-precedential opinion filed on April 5, 2011,
this Court disposed of the appeal filed by the Springstead
Intervenors. See Benjamin ex rel. Yock v. DPW, 432 F.
App‟x 94, 96-99 (3d Cir. 2011). Generally applying an abuse
of discretion standard of review, we affirmed the District
Court‟s denial of both intervention as of right and permissive
intervention.

       Initially, Plaintiffs “recognize that „Olmstead requires
that patients eligible and desirious of community placement
be discharged into community-based programs [only] if
placement can be reasonably accommodated, taking into
account the resources of the state and the needs of other


                              10
persons in its care.‟” Id. (quoting Frederick L. v. DPW, 422
F.3d 151, 156-57 (3d Cir. 2005)). “By way of remedy,”
Plaintiffs sought an injunction directing DPW:

      . . . (1) to maintain a “Planning List that consists
      of all state ICF/MR residents who have been
      identified as not opposed to discharge to
      community services,” (2) to promptly place “on
      the Planning List the named Plaintiffs and any
      other state ICF/MR residents identified by the
      ICF/MR Facility Directors as having
      affirmatively expressed their desire to be
      discharged to the community,” (3) to question
      “ICF/MR residents and/or their involved family
      or guardians” at least annually regarding their
      current preference in order to keep the Planning
      List current, and (4) beginning in fiscal year
      2011-12, to “develop and implement a viable
      integration plan that provides community
      services to at least 100 individuals on the
      Planning List annually for each of the first three
      years” and for at least 75 individuals from that
      list thereafter until all on the list have been
      discharged.

Id. at 96-97 (citation omitted). We further noted that
summary judgment was entered in favor of Plaintiffs “on the
liability issue” and that “[t]he remedy issue remains before
[the District Court].” Id. at 97.

      With respect to intervention as of right under Rule


                              11
24(a)(2), the Springstead Intervenors specifically “insist that
their interest in remaining in their current institutional setting
is clearly sufficient to warrant intervention.” Id. at 98. We,
however, agreed with the District Court “that Intervenors‟
interest in maintaining their current form of care is not
directly in jeopardy in this litigation.” Id. In other words:

       The current parties have deliberately defined the
       class and the relief sought so that Intervenors‟
       right to choose institutional treatment would not
       be affected.

              The District Court made its intent clear.
       The class it certified expressly excludes all
       current and future residents of ICFs/MR who
       oppose, or would at any relevant time in the
       future oppose, community placement.               It
       therefore excludes Intervenors, and they will
       not be personally bound by anything that is
       decided in this litigation. It follows that, if the
       DPW should threaten in the future to coerce
       them into leaving their current institutions,
       Intervenors would be free to file their own suit
       and litigate whether they have a legally
       enforceable right to remain in the institution
       where they currently reside.

Id. (footnotes omitted). We observed in a footnote that the
Springstead Intervenors were critical of the class definition
because it purportedly “requires an inquiry into the mental
state of class members.” Id. at 98 n.3. Nevertheless, this


                               12
contention, regardless of “[w]hether [it] poses a problem for
other purposes,” did not pose one in the current context. Id.
“It is sufficient for present purposes to hold that their current
opposition to community placement currently excludes them
from the class. If they hereafter are persuaded to drop that
opposition, they will no longer be in a position to represent
the interest they seek to defend here.” Id. We likewise
refused to express an opinion as to whether the Springstead
Intervenors “have a legally enforceable right to remain in the
institution where they currently reside,” id. at 98, and,
instead, merely “assume, without deciding, that they do,” id.
at 98 n.4.

        Having determined that the Springstead Intervenors
were not class members, we then considered their alternative
theory that “„their interest is likely to be affected as a
practical matter by the outcome of the lawsuit because the
relief sought by Plaintiffs is likely to result in closure of
ICFs/MR.‟” Id. at 98 (citation omitted). While they did not
suggest a danger that “any remedy afforded to Plaintiffs in
this action will include a requirement that an ICF/MR be
closed,” the Springstead Intervenors did fear “that budget
constraints will cause the DPW to allocate its resources in a
different manner if it is required by this suit to satisfy its
obligations under the ADA and that this may result in its
closing one or more ICFs/MR.” Id. We, however, rejected
this theory:

              While it is, of course, possible that
       providing additional community placements
       will occasion some reallocation of the limited


                               13
resources of the DPW, it is not possible to
determine at this point whether that reallocation
will result in the closing of one or more
ICFs/MR, and we decline to speculate on that
matter. It is sufficient to hold that any possible
impact on Intervenors‟ interest in maintaining
their current institutional care is not the kind of
direct impact that gives rise to a right to
intervene. In virtually every suit successfully
prosecuted against a governmental entity, the
judgment will occasion some reallocation of
limited public resources. Every competitor for
those limited resources has an interest that
potentially may be adversely affected by that
reallocation. We have found no case, however,
suggesting that the interest of such a competitor
justifies intervention in litigation addressing
issues in which he or she has no other interest.
If such a competitor believes that he or she has
an enforceable right for the services of the
public entity, he or she may bring his or her
own suit.

       Where a party has an interest in property
over which the court has taken jurisdiction, and
the party has an interest in “being heard with
respect to the disposition of [a particular]
fund[,] . . . such an interest is sufficient to
support an applicant‟s intervention as of right.”
Mountain Top Condominium Ass‟n v. Dave
Stabbert Master Builder, Inc., 72 F.3d 361, 368


                        14
       (3d Cir. 1995). Here, the court has not taken
       control of DPW funds and Intervenors do not
       have a legal right to particular funds. They may
       have a right to certain benefits from the state,
       but not a right to a particular fund.

               In [Harris v. Pernsley, 820 F.2d 592 (3d
       Cir. 1987)], we held that a District Attorney
       lacked the right to intervene in a suit seeking a
       cap on the prison population where the DA
       argued such a ceiling would limit his ability to
       carry out his duties as a law enforcement
       officer. 820 F.2d at 601. Because the DA did
       not administer the prison, and the consent
       decree placing a ceiling on the prison
       population would only tangentially affect his
       ability to prosecute, we held that he had no right
       to intervene. See [Kleissler v. U.S. Forest
       Serv., 157 F.3d 964, 969-70 (3d Cir. 1998)].
       Similarly here, the relief sought by Plaintiffs—
       that the DPW offer a choice of community
       placement to ICF/MR patients who do not
       oppose such placement—will only tangentially
       affect the rights of those who are opposed.
       Intervenors therefore are not entitled to
       intervene as their interests will not be directly
       affected by the relief sought.

Id. at 98-99 (footnote omitted).

       Because we ultimately concluded that “Intervenors


                              15
lack sufficient interest to intervene,” this Court did not
address “their contention that the DPW is an inadequate
representative.” Id. at 99 n.5.

        On May 19, 2011, Plaintiffs and DPW finalized a
proposed “Settlement Agreement.”             This fifteen-page
document contains several significant components, including
the establishment of: (1) an annual assessment process to
create, maintain and update a “Planning List” consisting of
“all state ICF/MR residents who have been identified as not
opposed to discharge to community placement” (JA470); (2)
educational, training, and outreach programs about
community placement; (3) a viable “Integration Plan”
providing community placements to a minimum number of
ICF/MR residents on the Planning List in each fiscal year
until each and every resident on the Planning List has been
discharged; and (4) a number of budgetary steps designed to
facilitate compliance with this Integration Plan.

        The District Court preliminarily approved the
Settlement Agreement on May 27, 2011. Notice was then
disseminated to all ICF/MR residents, guardians, and
involved family members. The District Court subsequently
received, inter alia, at least one objection from an ICF/MR
resident and 101 objections from guardians or involved
family members of ICF/MR residents. Plaintiffs filed an
unopposed motion for final approval, which was supported,
inter alia, by the federal government.

       In contrast, the Springstead Intervenors and Solano, in
addition to submitting their own objections, filed separate


                             16
motions to intervene. The District Court formally denied
Appellants‟ respective intervention motions in an August 16,
2011 order. According to the District Court, it “thoroughly
considered the most effective procedure for the conduct of the
August 22, 2011 [fairness] hearing and the Objectors‟
requests to actively participate.” (JA34.) However, it
determined that there was no cause to honor Appellants‟
request to hold a separate hearing on “that matter.” (Id.)
“Because it is the parties‟ burden to demonstrate at the
hearing that the Proposed Settlement is fair, adequate, and
reasonable, we shall take testimony and fact evidence
presented only by the parties.” (Id.) The District Court also
stated that “we shall fully consider the objections in the
record and will further allow” Appellants, through one
attorney designated by them, to question the respective
witnesses. (Id.) Indicating that it thereby was partially
granting the relief sought by Appellants “by allowing them to
reasonably participate” in the fairness hearing, the District
Court incorporated by reference “our March 10, 2010 Order
denying the Springstead Intervenors‟ original Motion to
Intervene, which was affirmed by the Third Circuit.” (Id.) It
therefore went on to “find that full intervention is
unwarranted and improper.” (Id.)

       The fairness hearing went ahead as scheduled. The
existing parties presented testimony from three witnesses:
Pamela Kuhno, Director for DPW‟s Division for ICF/MR
Programs, Patricia McCool, Acting Director of DPW‟s
Bureau of Supports, and Colleen Sassaman, a Facility
Advocate at the Selinsgrove State Center who (like other
ICF/MR Facility Advocates) is actually employed by DRN.


                             17
Mr. Solano cross-examined these witnesses. The District
Court also heard from several family members, and Mr.
Solano was permitted to present arguments on Appellants‟
behalf.

       On September 2, 2011, the District Court ultimately
approved the settlement as fair, reasonable, and adequate (and
also awarded attorney fees and costs to Plaintiffs). See
Benjamin ex rel. Yock v. DPW, 807 F. Supp. 2d 201, 203-
214 (M.D. Pa. 2011). However, in the process, it did express
some concerns of its own. In particular, the District Court
advised the parties to implement the settlement with caution
due to certain doubts arising out of the protocol and
questionnaire forms developed by the parties, and it further
indicated that the parties might wish to revise the protocols at
issue.

       The Springstead Intervenors and Solano filed separate
notices of appeal. They also moved for a stay pending
resolution of their appeals of:

       . . . that portion of the [District Court‟s]
       September 2, 2011 decision that permits
       relocation of any State Center resident who has
       been placed on the Planning List because (a) he
       or she was deemed to have expressed “No
       preference” because (in the words of the
       assessment protocol) he or she failed to provide
       input in any manner than can be discerned in
       response to the questions” on the protocol used
       to implement the settlement, and (b) no


                              18
      guardian or involved family member could
      speak on the resident‟s behalf, either because no
      such guardian or family member exists or
      because DPW was unable to contact that person
      and therefore deemed the person to have “No
      preference” regarding where the resident should
      live.

(JA1520-JA1521.) The District Court denied this motion in a
December 19, 2011 order, finding that Appellants failed to
show either a likelihood of success on appeal or a likelihood
of irreparable injury. According to the District Court, its
earlier language regarding the implementation procedures and
protocol was nothing more than mere dicta. Meanwhile, the
two appeals filed by Appellants were consolidated. After we
heard oral argument, Appellants filed another motion for a
partial stay with this Court. Over Appellees‟ opposition, we
granted this motion on October 25, 2012.

       This Court has also received three amicus briefs.
VOR, Inc., together with ninety-two individuals who are
members of this disability rights advocacy organization
(including several guardians and family members who had
submitted objections to the Settlement Agreement), filed a
brief in support of Appellants and reversal. On the other
hand, the federal government and, another advocacy
organization, the Arc of Pennsylvania, submitted briefs in
support of Appellees and affirmance.

                             II.



                             19
      The District Court had jurisdiction over this matter
pursuant to 28 U.S.C. §§ 1331, 1343(a)(3), and 1343(a). We
have appellate jurisdiction under 28 U.S.C. § 1291

       This Court reviews “a district court‟s denial of
permissive intervention and intervention of right for abuse of
discretion but applies a more stringent standard to denials of
intervention of right.” Benjamin, 432 F. App‟x at 97 (citing
Brody v. Spang, 957 F.2d 1108, 1115 (3d Cir. 1992)). “We
will reverse a district court‟s determination on a motion to
intervene of right if the court „applied an improper standard
or reached a decision that we are confident is incorrect.‟” Id.
(quoting Brody, 957 F.2d at 1115).

                             III.

        Appellants contend that the District Court committed
reversible error by certifying the class and granting final
approval to the Settlement Agreement. Appellees just as
vigorously defend class certification and the fairness of their
Settlement Agreement. However, the current appeals present
the following threshold question: whether or not the District
Court abused its discretion by denying Appellants‟ motions to
intervene as of right filed in connection with the remedy stage
of this complex and important case and thereby to challenge,
as intervenors, the propriety of both the Settlement
Agreement and class certification. Taking into account the
basic requirements for intervention as of right under Rule
24(a)(2), the specific circumstances of this case, and the fact
that the District Court actually relied on its liability-stage
analysis of these requirements to deny Appellants‟ remedy-


                              20
stage motions to intervene, we ultimately conclude that the
District Court did abuse its discretion. Simply put, we
believe that Appellants are entitled to participate as
intervenors in the remedy stage of this case and—as
intervenors—should thereby have the opportunity to
challenge the parties‟ Settlement Agreement and to seek
decertification of the underlying class. We, therefore, will
vacate the District Court‟s order of August 16, 2011 insofar
as it denied Appellants‟ motions to intervene as of right in the
remedy stage of this litigation. We will also vacate the
District Court‟s September 2, 2011 order granting final
approval of the Settlement Agreement because Appellants
should have been allowed to participate as intervening parties.
We, in turn, will remand this matter to the District Court with
specific instructions to grant Appellants‟ motions to intervene
as of right in the remedy stage of this litigation as well as to
permit Appellants, as proper intervenors, to challenge the
Settlement Agreement and to seek decertification of the class.
On the other hand, we express no opinion as to whether or not
the Settlement Agreement (or any other settlement that may
be reached in this proceeding) should ultimately be approved
or disapproved—or whether or not the class itself should be
decertified.

A.     Intervention As Of Right Under Rule 24(a)(2)

      As we recognized in our previous ruling in this
proceeding, Rule 24(a)(2) provides that

       (a) Intervention of Right. On timely motion,
       the court must permit anyone to intervene who:


                              21
       ....

       (2) claims an interest relating to the property or
       transaction that is the subject of the action and
       is so situated that disposing of the action may as
       a practical matter impair or impede the
       movant‟s ability to protect its interest, unless
       existing parties adequately represent that
       interest.

A movant seeking to intervene under Rule 24(a)(2) must
satisfy the following requirements: “(1) the application for
intervention is timely; (2) the applicant has a sufficient
interest in the litigation; (3) the interest may be affected or
impaired, as a practical matter, by the disposition of the
action; and (4) the interest is not adequately represented by an
existing party in the litigation.” In re Cmty. Bank of N. Va.,
418 F.3d 277, 314 (3d Cir. 2005) (quoting Harris v. Pernsley,
820 F.2d 592, 596 (3d Cir. 1987)).

        Appellants moved to intervene after they had received
notice of the Settlement Agreement signed by the parties.
While permitting a limited degree of participation at the
fairness hearing, the District Court formally denied their
remedy-stage motions to intervene in a short order.
Significantly, it did so without specifically applying (or even
mentioning) the prerequisites for intervention as of right.
Instead, the District Court simply incorporated by reference
its earlier order denying the original liability-stage motion to
intervene filed by the Springstead Intervenors and referenced


                              22
the fact that this Court affirmed its order. We likewise begin
our own analysis with our prior ruling in this case, but we do
not stop there.

      1.      Our Prior Ruling and Class Membership

       Not surprisingly, Appellees place particular emphasis
on our earlier intervention decision and turn to the law of the
case doctrine. “„[W]hen a court decides upon a rule of law,
that decision should continue to govern the same issues in
subsequent stages in the same case.‟” In re Pharmacy Benefit
Managers Antitrust Litig., 582 F.3d 432, 439 (3d Cir. 2009)
(quoting Arizona v. California, 460 U.S. 605, 618 (1983)). In
the absence of extraordinary circumstances, this Court should
generally adhere to its own prior rulings arising out of the
same case. See, e.g., id.

       With respect to this narrow issue of class membership,
we agree with Appellees. Appellants insist that they are (or
have become so since this Court‟s prior opinion) members of
the class certified by the District Court. However, their
arguments were previously—and unsuccessfully—advanced
before both the District Court and this Court. We observed
that “the class [that the District Court] certified expressly
excludes all current and future residents of ICFs/MR who
oppose, or would at any relevant time in the future oppose,
community placement” and that “it therefore excludes
Intervenors.” Benjamin, 432 F. App‟x at 98 (footnote
omitted). Appellants have continued to oppose community
placement, and the definition of the class itself has not
changed. Likewise, we do not believe that our prior


                              23
conclusion with respect to class membership should be
altered.

        Appellees also argue that, because Appellants had
urged this Court to allow intervention based on the class
definition‟s alleged impropriety (and had relied on the same
basic grounds that they now raise in the present appeals), we
thereby litigated and rejected their class certification
challenge and that our prior determination disposes of
Appellants‟ current challenge. However, we simply decided
that the District Court did not abuse its discretion by denying
intervention. We thereby did not actually rule on the specific
question of whether the class itself should or should not be
decertified. Likewise, as we explain in more detail below, we
rendered our ruling in connection with the liability—as
opposed to the remedy—stage of this case. Although we now
conclude that the District Court committed reversible error as
to intervention under Rule 24(a)(2) with respect to the remedy
stage of this case, we similarly need not—and do not
decide—whether the class itself should (or should not) be
decertified.

       2.     Timeliness

        The District Court did not address the timeliness of
Appellants‟ remedy-stage motions to intervene. In its initial
liability-stage decision (which it incorporated by reference), it
expressly found that the Springstead Intervenors‟ first motion
to intervene was filed in a timely fashion, and, in turn, its
timeliness finding was not raised on appeal. Appellees
concede that Appellants‟ subsequent motions were filed in a


                               24
timely fashion insofar as Appellants sought to challenge the
Settlement Agreement. However, they go on to argue that the
motions were untimely with respect to class certification. We
believe that Appellants do satisfy this timeliness requirement.

       “To determine whether the intervention motion is
timely, we have listed three factors for courts to consider: (1)
the stage of the proceeding; (2) the prejudice that delay may
cause the parties; and (3) the reason for the delay.” Mountain
Top, 72 F.3d at 369 (citing In re Fine Paper Antitrust
Liquidation Litig., 695 F.2d 494, 500 (3d Cir. 1982)). There
is a general reluctance to dispose of a motion to intervene as
of right on untimeliness grounds because the would-be
intervenor actually may be seriously harmed if not allowed to
intervene. See, e.g., id. The delay should be measured from
the time the proposed intervenor knows or should have
known of the alleged risks to his or her rights or the purported
representative‟s shortcomings. See, e.g., United Airlines, Inc.
v. McDonald, 432 U.S. 385, 394 (1977). “The mere passage
of time, however, does not render an application untimely.”
Mountain Top, 72 F.3d at 369 (citations omitted).

       The Springstead Intervenors initially moved to
intervene on November 10, 2009, a relatively short period of
time after the District Court granted Plaintiffs‟ unopposed
motion and certified the class on September 2, 2009. They,
however, were unsuccessful before both the District Court
and (together with Solano as Amicus) on appeal. Given the
law of the case doctrine, it would have been futile for
Appellants to file yet another motion to intervene until
circumstances changed.       They then filed the instant


                              25
intervention motions after the liability stage of the case was
finished and the remedy stage began. In particular, Ms.
Solano moved to intervene on July 28, 2011, and the
Springstead Intervenors did so on August 2, 2011. These
motions were filed soon after Appellants received (together
with other ICF/MR residents, guardians, and involved family
members) notice of the Settlement Agreement negotiated by
Appellees—which had been preliminarily approved by the
District Court on May 27, 2011 and which was to be the
subject of a fairness hearing scheduled for August 22, 2011.
Appellants also submitted objections to the Settlement
Agreement and filed their motions to intervene before the
objection deadline of August 2, 2011.            Although we
ultimately have concluded to the contrary, Appellants could
have believed that, given these circumstances, they were now
members of the class certified by the District Court. More
significantly, Appellants, even as non-class members, now
had more than adequate reasons to believe that—because of
the terms of the Settlement Agreement itself—they satisfy the
remaining requirements for intervention as of right with
respect to this remedy stage of this proceeding. In fact, we
actually conclude that they do meet these requirements.

       We similarly note that the class definition in this case
is quite open-ended.          Individuals—like Appellants
themselves—could very well become members if, for
instance, ICF/MR residents, their guardians, or their involved
family members no longer oppose community placement.
The Settlement Agreement itself establishes, among other
things, an annual and mandatory assessment process to
determine whether the residents (and their guardians and


                              26
involved family members) no longer oppose community
placement. Because the parties‟ Settlement Agreement
thereby provides a mechanism by which new members will
continuously be identified and the class composition can—
and will likely—change, we believe that the definition of the
class does, in fact, affect the fairness of the Settlement
Agreement.

        Likewise, in certifying a class under Rule 23(b)(2), the
cohesiveness of the class must be considered with respect to
whether the relief is appropriate for all class members. See,
e.g., Gates v. Rohm & Haas Co., 655 F.3d 255, 264 (3d Cir.
2011) (“The „disparate factual circumstances of class
members‟ may prevent a class from being cohesive and,
therefore, make the class unable to be certified under Rule
23(b)(2).” (quoting Carter v. Butz, 479 F.2d 1084, 1089 (3d
Cir. 1973))); Neal ex rel. Kanter v. Casey, 43 F.3d 48, 59 (3d
Cir. 1994) (“What is important is that the relief sought by the
named plaintiffs should benefit the entire class.”). The
fairness of the Settlement Agreement appears to be
intertwined with the cohesiveness requirement because the
Settlement Agreement constitutes the relief that Plaintiffs
ultimately obtained in this litigation. Appellants‟ objections
to certification therefore are properly considered as a
component of their objections to the Settlement Agreement
itself.

       Insofar as Appellees agree that the intervention
motions were filed in a timely fashion with respect to the
Settlement Agreement, we do not see how they could suffer
any real prejudice if Appellants‟ attempt to intervene with


                              27
respect to the closely related issue of class certification was
also considered. Indeed, “[e]ven after a certification order is
entered, the judge remains free to modify it in the light of
subsequent developments in the litigation.” General Tel. Co.
of Sw. v. Falcon, 457 U.S. 147, 160 (1982) (footnote
omitted).

       3.     Interest and Disposition’s Effect on Interest

        In our previous opinion in this case, we affirmed the
District Court‟s denial of intervention “[b]ecause we conclude
that Intervenors lack sufficient interest to intervene.”
Benjamin, 432 F. App‟x at 99 n.5. We specifically observed
that “[t]he claimed interest in the litigation must be one that
„is specific [to those seeking to intervene], is capable of
definition, and will be directly affected in a substantially
concrete fashion by the relief sought.‟” Id. at 98 (quoting
Kleissler, 157 F.3d at 972). The “„polestar‟” for intervention
is “„whether the proposed intervenor‟s interest is direct or
remote.‟” Id. (quoting Kleissler, 157 F.3d at 972). A
proposed intervenor‟s interest need not be a legal interest,
provided that he or she “„will be practically disadvantaged by
the disposition of the action.‟” Id. at 98 (quoting Kleissler,
157 F.3d at 970). “However, rather than merely showing
some impact, „the applicant must demonstrate that there is a
tangible threat to a legally cognizable interest to have the
right to intervene.‟” Id. (quoting Harris, 820 F.2d at 601).

       Furthermore, proposed intervenors need not possess an
interest in each and every aspect of the litigation. See, e.g.,
Mountain Top, 72 F.3d at 368. Instead, “[t]hey are entitled to


                              28
intervene as to specific issues so long as their interest in those
issues is significantly protectable.” Id. (citations omitted).
We therefore have recognized that “it is appropriate in certain
cases to conduct a two-step examination, separately
evaluating whether the applicant has a right to intervene at the
merits stage and whether he or she may intervene to
participate in devising the remedy.” Brody, 957 F.2d at 1116
(citing Harris, 820 F.2d at 599). In the end, we conclude that
this is one of those cases.

         In our prior ruling, we did make some references to
the relief requested by Plaintiffs. However, these statements
were made in a specific context—the merits stage of this
complex case. We accordingly observed that the District
Court entered summary judgment in favor of Plaintiffs “on
the liability issue” following the filing of the Springstead
Intervenors‟ appeal and that “[t]he remedy issue remains
before it.” Benjamin, 432 F. App‟x at 97. In fact, the District
Court explicitly refused to dispose of this “remedy issue” in
its summary judgment ruling, explaining that it was not in a
position to issue the injunction requested by Plaintiffs “given
the need for extensive detail therein and eventual oversight
for any such relief provided.” Benjamin, 768 F. Supp. 2d at
757. It also referred to the Commonwealth‟s “budgetary
constraints” and the DPW‟s own “limited resources.” Id.
Scheduling a conference call to address the need for further
submissions as well as a possible hearing on the extent of
injunctive relief, the District Court even encouraged the
parties to return to mediation and formulate “a realistic plan
that fully complies with the ADA and RA.” Id. at 757 n.12.



                               29
        Considering the terms of the Settlement Agreement
entered by Appellees, we ultimately determine that
Appellants possess “a sufficient interest” in the remedy stage
of the litigation and that their “interest may be affected or
impaired as a practical matter” by the disposition of this
distinct stage of the litigation. Simply put, there are several
components of the Settlement Agreement reached by the
parties (and ultimately approved by the District Court after it
denied Appellants‟ motions to intervene) that may affect or
impair the protectable interests of Appellants themselves as
well as other ICF/MR residents, guardians, and involved
family members. We also note that Appellants‟ interests in
this stage of this complex yet important case—and the
possible effects of the disposition of this stage on their
interests—extend to the District Court‟s underlying class
definition. Just like the actual class members, they may be
affected by the Settlement Agreement and, among other
things, appear to be in “the best position to apprise the court
of any unforeseen or undisclosed impact that the class
definition may have on its evaluation of [a settlement
agreement].” Ligas ex rel. Foster v. Maram, No. 05 C 4331,
2010 WL 1418583, at *6 (N.D. Ill. Apr. 7, 2010); see also,
e.g., General Tel. Co., 457 U.S. at 160 (stating that
certification order may be modified in light of subsequent
developments).

       Initially, we must not overlook the specific
characteristics of the ICF/MR residents—as well as their
guardians and involved family members. In short, this case
implicates the health, safety, and welfare of more than a
thousand highly vulnerable individuals. For instance, as


                              30
DPW has closed ICFs/MR around the Commonwealth, it has
moved residents into community placements. More than
three-fourths of all remaining ICF/MR residents are
diagnosed as having profound “mental retardation,” and many
residents have other disabilities as well. For example, Ms.
Solano has a mental age at or below one year, is non-verbal,
is incapable of caring for herself or understanding more than
the simplest commands, and thereby needs constant around-
the-clock care. Likewise, her condition stems from Down‟s
Syndrome, and, like other older individuals with Down‟s
Syndrome, she has early stages of dementia together with a
broad range of physical ailments. According to Appellants,
59% of all residents are non-verbal, nearly 50% are unable to
walk, 56% have seizure disorders, 27% have cerebral palsy,
26% have autism, 23% are visually impaired, and 16%
require a feeding tube. Many residents, in turn, have lived at
these facilities for several decades. Close relationships have
often developed between residents and staff members. For
instance, at least one ICF/MR resident calls staff members
“Mommy.”

        The ICF/MR residents are not the only individuals
who have aged—so have their closest family members.
Because, among other things, parents have passed away, there
are some residents who have no close relatives involved in
their care. Therefore, it appears that 82% of all residents have
no appointed guardian. On the other hand, approximately
80% of the residents do apparently have either a guardian or,
at least, an involved family member.

       Turning to the Settlement Agreement negotiated by the


                              31
parties and approved by the District Court, we begin by
observing that it subjects Appellants and all other ICF/MR
residents, guardians, and involved family members to an
annual—and mandatory—assessment process.                 DPW
specifically agreed to create, maintain, and update a
“Planning List” consisting of “all state ICF/MR residents who
have been identified as not opposed to discharge to
community placement.” (JA470.) Specifically, DPW “will
assess opposition to discharge by state ICF/MR residents and
their involved families or guardians no later than September
30, 2011, and at least annually thereafter.” (Id.) “[T]he state
ICF/MR resident‟s social worker or Community Transition
Specialist, or both, together with the Facility Advocate, will
determine whether the state ICF/MR resident should be
placed on the State ICF/MR Planning List based on
discussions with the resident and involved family or
guardians to assess their position as to community
placement.” (Id.) Evidently, each and every ICF/MR
resident, guardian, and involved family member has been
required to undergo these reviews, and there is no mechanism
for opting out of this ongoing procedure. We also note that
the initial assessments were completed by September 2011,
resulting in 238 residents ending up on the Planning List.

        It is uncontested that the Facility Advocates are
employees of DRN, the organization that has represented
Plaintiffs throughout the course of this litigation. In cases of
disagreement, the Facility Director makes the final decision,
but he or she must do so based, inter alia, on interviews with
the Facility Advocate. Furthermore, Appellees acknowledge
that the Facility Advocates, as “generally passive observers,”


                              32
do “occasionally provide input to answer questions or to
correct gross misunderstandings (such as that the Agreement
requires institutional closures).” (Appellees‟ Brief at 62.) In
turn, one of the objectors (Kenneth Myers, who joined in the
brief supporting Appellants that was filed by VOR, Inc.)
stated under oath at the fairness hearing that “the facility
advocate at White Haven Center was very insistent on
inserting her views into the interview process and questioned
me repeatedly about the wisdom of my choices as guardian
for my sister.” (JA1449.) Sassaman, a Selinsgrove Facility
Advocate, likewise testified that she drew a comparison
between moving to a community placement and a vacation—
at least for purposes of making it clear that the residents
would not be moving to another site (also apparently called a
“community”) at the ICF/MR facility. Appellees‟ “State
Center (ICF/MR) Community Planning List Assessment”
form also includes questions such as: “Do you want to live
closer to your family?” (JA1499.)

         Appellants take issue with the Settlement
Agreement‟s allegedly one-sided educational, training, and
outreach programs. The Settlement Agreement sets up a
Steering Committee for the express purpose of developing
and implementing “a program to educate state ICF/MR
residents and their involved families about community
placement.” (JA472.) This Steering Committee must
include, among its various members, representatives from
DRN, a community care provider, the entities that contract
with DPW to administer the community care system, together
with an individual with intellectual disabilities living in the
community as well as a family member of a person with


                              33
intellectual disabilities living in the community.          The
Settlement Agreement, in turn, says nothing about any
possible disadvantages or risks of community placement or
about the possible advantages of ICF/MR care. On the
contrary, the Steering Committee is required to develop a
training curriculum that addresses, among other things, the
availability of “specialized programs” for elderly, medically
fragile, or difficult individuals, funding for community
services, and “opportunities to participate in community life.”
(JA473.) According to the Settlement Agreement, DPW must
conduct a minimum of three training sessions at each of the
five ICFs/MR every year. DPW is also required to provide
ICF/MR residents and their guardians and involved family
members with opportunities to visit community placements,
meet with providers, and, as part of a one-to-one outreach
program, discuss community placements with family
members of individuals with intellectual disabilities who
currently live in community settings.           “State ICF/MR
residents and their involved families and guardians will be
given an opportunity after they participate in training events
or have outreach contacts to state their position on discharge,”
and DPW then “will supplement or amend” the Planning List.
(JA474.) DPW likewise must provide periodic status reports
on its implementation of the Settlement Agreement, but the
Settlement Agreement does not expressly require any updates
on such issues as whether relocated residents are being
provided with appropriate care in their community
placements or whether any mistakes have been made in the
assessment and relocation processes.

       In fact, the annual and mandatory assessment


                              34
procedure appears to involve a kind of default rule for a
number of ICF/MR residents. The Settlement Agreement
expressly provides that, “[i]f the state ICF/MR resident does
not express opposition to considering community placement,
the resident will be placed on the State ICF/MR Planning
List” with the following exceptions: (1) if the resident does
not express a preference for community placement but has
involved family or a guardian who is opposed to community
placement; or (2) if the resident expresses a preference for
community placement but has a guardian who is opposed to
community placement.          (JA471.)     The “State Center
(ICF/MR) Community Planning List Assessment Protocol”
states that, “[i]f the person does not provide input in any
manner that can be discerned in response to the questions in
this section, [it is to be] indicate[d] that they have no
preference regarding living in the community.” (JA1497.)
“[R]esidents will be placed on the State ICF/MR Planning
List” if, inter alia, “Person has no preference and has no
involved family/guardian” or “Person has no preference and
there is no involved family/guardian opposition.” (JA1498.)
In the end, it appears that a resident whose disabilities are so
severe that he or she is incapable of expressing, in some
fashion, where he or she wishes to live—and who otherwise
lacks a guardian or involved family member or his or her
guardian or involved family member fails to express
opposition to community placement—must be placed on the
Planning List.

      Appellants themselves (whose guardians and involved
family members have so adamantly opposed community
placement) do not fall within this default category at this


                              35
present time. However, Appellants evidently face an ongoing
and mandatory mechanism in which a non-responsive
resident is placed on the Planning List unless the guardian or
involved family member continues to make his or her
opposition known each and every year until the Settlement
Agreement expires. If an Appellant‟s aging guardian or
involved family member dies or otherwise becomes unable to
express his or her opposition on behalf of the ICF/MR
resident, it appears that his or her past opposition would no
longer preclude application of this apparent default rule and
the resident‟s inclusion on the Planning List. The guardian or
involved family member must continue to communicate his
or her continuing opposition to the DPW and otherwise find
and designate an adequate substitute or successor. Indeed, it
appears that a “no preference” response for the guardian or
involved family member is entered if DPW is unable to reach
him or her after three telephone calls and the delivery of a
certified letter.

        Turning to the community placement system itself, we
acknowledge that Plaintiffs and DPW agreed that all ICF/MR
residents, with the appropriate supports and services, could
live in the community setting and that the District Court itself
accepted this admission. However, we further note that
Appellants and Appellees (together with the respective
Amici) vigorously contest the capacities and characteristics—
as well as the respective benefits and risks—of the
community placement and ICF/MR systems. In any case,
inclusion on the Planning List and subsequent relocation from
an ICF/MR to a community placement obviously has serious
consequences—whether good or bad—for the relocated


                              36
resident as well as any guardian or involved family member
he or she may have. Among other things, an ICF/MR
resident moved to a community placement then generally has
a 60-day trial period in which to return to his or her prior
placement. After that period expires, it appears that a court
order generally must be obtained for the resident to return to
the ICF/MR.

       Finally, “Appellants believe the settlement will have
an adverse effect on the State Centers” (Appellants‟ Reply
Brief at 5), claiming that “the settlement will depopulate them
and may cause a reduction in their funding[, a reduction in the
quality of care provided at the ICFs/MR,] and, ultimately, one
or more of their closures” (Appellants‟ Brief at 64). While it
was “not possible to determine . . . whether . . . reallocation
will result in the closing of one or more ICFs/MR” at the time
of our prior opinion, the remedy stage of this case renders
Appellants‟ interests here far less speculative. Benjamin, 432
F. App‟x at 98-99.          The Settlement Agreement itself
addresses the critical question of funding at some length.
Among other things, it evidently requires DPW to: (1)
request, as one of its top budget priorities in its budget
proposal to the Governor, “appropriations to fund the
development of community placements to meet the
Integration Plan‟s benchmarks;” (2) “consider the feasibility
and propriety of consolidating the budget lines for state
ICFs/MR and Community Waiver services;” (3) to the extent
feasible, “shift funds from the carry-forward budget for state
ICFs/MR to the Community Waiver services budget;” and (4)
modify its policies and practices to assure that persons on the
Planning List have access to existing community placement


                              37
vacancies. (JA475-JA476.) In the end, this remedy stage of
the litigation involves more than just a mere “competitor” for
“limited public resources” challenging a judgment that “will
occasion some reallocation of [such] resources.” Benjamin,
432 F. App‟x at 99.

       Based on this review of the settlement reached by
Appellees, we determine that Appellants satisfy the second
and third requirements for intervention as of right under Rule
22(a)(2) with respect to the remedy stage of this complex and
important proceeding. We again note that the District Court,
in its order denying Appellants‟ remedy-stage motions to
intervene, did not expressly acknowledge the complexities
posed by this distinct stage or address the apparent effects of
the Settlement Agreement on Appellants or others. However,
the District Court‟s subsequent opinion granting final
approval to the Settlement Agreement actually provides
further support for our determination.

        While the District Court indicated that the reactions of
the class itself were almost entirely favorable and that the
relatively small number of objections were based on
misguided fears of forced removals and ICF/MR closures, it
also stated that the objections themselves “were not only
numerous, but some were also cogently expressed and many
were at times quite eloquent and even poignant.” Benjamin,
807 F. Supp. 2d at 213. The District Court recognized that
“all state ICF/MR residents are affected in some way by the
Proposed Settlement Agreement because all residents will be
subject to evaluation,” only to qualify this statement by
adding that “any effect on those who wish not to be


                              38
discharged is negligible compared to the effect that a
wholesale denial of the Settlement Agreement will have on
those who do not oppose discharge.” Id. at 207 n.2.
Likewise, it noted that, “[a]lthough the rights of those who
are non-class members must be vigilantly protected, their
objections do not destroy the cohesiveness of the class
members.” Id. at 208 n.4.

       Most significantly, the District Court advised “the
parties to implement the settlement with caution.” Id. at 209.
According to the District Court:

      To our admittedly untrained eye, it appears as
      though the assessment protocol that has been
      developed to effectuate the Proposed Settlement
      Agreement may imply an unintended bias
      towards community placement. Reviewing the
      questionnaire to be utilized causes us to
      entertain serious doubts as to whether it is the
      proper tool for gauging whether the profoundly
      disabled, and especially those with no guardian
      to speak for them, are opposed to community
      placement. Indeed, we wonder about the
      wisdom of defaulting such individuals into a no
      preference category without greater analysis.
      And we have no doubt that the stated fears of
      many objectors, including those contained in
      the eloquent presentation by Mr. Solano on
      behalf of his sister, are heartfelt and entirely
      real.     We urge those responsible for
      implementing the policy to consider these


                             39
       concerns, and if necessary revise the protocols
       in question. . . .

Id. at 209-10. But the District Court then indicated that
objectors concerned about any supposed policy to shut down
ICFs/MR must look to their elected representatives and DPW
policymakers. The District Court noted that while no remedy
in a context in which “family members must make wrenching
decisions regarding loved ones who are in many cases
profoundly impaired” will ever be perfect, the settlement
presented here “is worthy of our approval” as a reasonable
resolution and remedy for illegal conduct. Id. at 210. In its
subsequent order denying a partial stay pending appeal, the
District Court dismissed its own language as nothing more
than insubstantial dicta.

       In the end, the District Court‟s various observations
resemble in many ways our own analysis of the Settlement
Agreement and its possible effects on the protectable interests
of Appellants and other ICF/MR residents, guardians, and
involved family members. In short, the District Court was
troubled by the poignant objections received in this matter,
the apparent effects of the Settlement Agreement even on
non-members of the class, and, in particular, the “default”
treatment of residents who are unable to express a preference
and otherwise lack a guardian or involved family member.

       We noted in our prior opinion that Plaintiffs
“recognize that „Olmstead requires that patients eligible and
desirious of community placement be discharged into
community-based programs [only] if placement can be


                              40
reasonably accommodated, taking into account the resources
of the state and the needs of other persons in its care.‟”
Benjamin, 432 F. App‟x at 96 (quoting Frederick L., 422 F.3d
at 156-57). In Olmstead, Justice Ginsburg (expressly joined
by Justices O‟Connor, Souter, and Breyer) reached the
following conclusion:

             For the reasons stated, we conclude that,
      under Title II of the ADA, States are required to
      provide community-based treatment for persons
      with mental disabilities when the State‟s
      treatment professionals determine that such
      placement is appropriate, the affected persons
      do not oppose such treatment, and the
      placement can be reasonably accommodated,
      taking into account the resources available to
      the State and the needs of others with mental
      disabilities. . . .

Olmstead, 527 U.S. at 607 (Ginsburg, J.) (plurality opinion);
see also, e.g., id. at 587 (Ginsburg, J.) (plurality opinion).

       At this juncture, we simply conclude that the Supreme
Court‟s decision in Olmstead provides some additional
support for our already limited determination with respect to
the second and third requirements for intervention as of right
under Rule 24(a)(2). In short, we have already explained at
some length the various ways the Settlement Agreement may
affect or impair the protectable interests of Appellants and
other ICF/MR residents, guardians, and involved family
members. Under the circumstances, Appellants should have


                             41
the opportunity to be heard insofar as the Settlement
Agreement may have an impact on the available resources as
well as the needs of other individuals with mental disabilities,
especially other ICF/MR residents. See, e.g., Ligas, 2010 WL
1418583, at *2-*6.3

3
  The District Court stated in its initial intervention decision
that it was persuaded by the holdings of the Seventh Circuit
and the United States District Court for the Northern District
of Illinois in the Ligas litigation, noting that “both parties
have recognized and relied on this case due to its almost
identical circumstances to the instant case.” Benjamin, 267
F.R.D. at 462. However, we believe that subsequent events in
this Illinois proceeding actually weigh in Appellants‟ favor.

        After the Illinois district court refused to approve a
proposed consent decree and decertified the class, plaintiffs,
“[w]ith a new class definition in hand,” requested class
certification as well as preliminary approval of another
proposed consent decree. Ligas, 2010 WL 1418583, at *1.
Their motion, however, was dismissed as moot because the
district court instead granted a motion to intervene filed by
“approximately 2,000 previous objectors who lived in
intermediate care facilities for people with developmental
disabilities („ICF-DD‟) or are on a waiting list for an ICF-DD
as well as at least one individual who currently resides in a
community integrated living arrangement („CILA‟).” Id.
(footnote omitted). Relying on Olmstead, the Illinois district
court determined that these objectors were entitled to
intervene under Rule 24(a)(2) as to the new proposed consent
decree. Id. at *2-*4. It also allowed them to intervene with

                              42
        Before moving to the final requirement for
intervention as of right under Rule 24(a)(2), we again wish to
emphasize the limited scope of our decision. We merely
determine that, given the possible effects of the Settlement
Agreement, Appellants possess “a sufficient interest” in the
remedy stage of the litigation and that their “interest may be
affected or impaired as a practical matter” by the disposition
of this distinct stage of this complex yet important case. We
express no opinion whatsoever as to whether or not the
Settlement Agreement (or any other settlement that may be
reached in this proceeding) should ultimately be approved—
or whether the class itself should or should not be decertified.
All such matters must be decided in the first instance by the
District Court on remand—with the full and appropriate
participation of Appellants as Rule 24(a)(2) intervenors.

        4.    Representation of the Interest by an Existing
Party

        Although not really emphasized in the appellate
briefing, we note that Appellants must establish inadequacy
of representation in order to intervene as of right under Rule
24(a)(2). See, e.g., Mountain Top, 72 F.3d at 368. In
general, “the burden of making that showing should be
treated as minimal.‟” Id. (quoting Trbovich v. United Mine
Workers, 404 U.S. 528, 538 n.10 (1972)). Again, the District
Court denied the motions to intervene filed in connection with
the remedy stage of this case without any real discussion of
this (or any other) requirement, and it merely incorporated by


respect to the new class definition. Id. at *5-*6.

                               43
reference its previous order denying the Springstead
Intervenors‟ liability-stage motion to intervene. Although we
did not reach this issue in our prior opinion, the District Court
did conclude that the Springstead Intervenors failed to
demonstrate that DPW was an inadequate representative of
their alleged interests. However, in doing so, it expressly
cited to the early stage of the litigation. See Benjamin, 267
F.R.D. at 464 (“Finally, although Applicants attempt to
downplay the parallel positions of Defendants and
Springstead Intervenors of opposing the relief sought at this
early of the litigation, Applicants fail to demonstrate that
Defendants will fail to prosecute their defenses in the future
or will alter their position in this litigation.”). Since then,
circumstances have changed.

       While their interests were possibly aligned prior to the
District Court‟s summary judgment decision and its finding
of liability, DPW‟s interests thereafter shifted from generally
maintaining and defending the status quo to reaching a cost-
effective settlement responsive to the successful disability
discrimination theory of liability advanced by Plaintiffs on
behalf of themselves and the other class members. Although
DPW may still be charged by law with representing the
interests of all persons under its care (and may constitute the
substitute decision-maker for ICF/MR residents who are
incapable of expressing any preference and have no guardians
or involved family members), these persons now include both
Plaintiffs and Appellants—two groups with quite divergent
desires and interests. There is a general presumption that a
government entity is an adequate representative. See, e.g.,
Kleissler, 157 F.3d at 972.            “But the presumption


                               44
notwithstanding, when an agency‟s views are necessarily
colored by its view of the public welfare rather than the more
parochial views of a proposed intervenor whose interest is
personal to it, the burden is comparatively light.” Id.
(citations omitted). We further note that Appellees have not
submitted any briefing expressly addressing this final
intervention requirement or specifically explaining how the
Settlement Agreement satisfies their obligations to protect
Appellants as well as other non-class members. We also
believe that intervention here could very well assist DPW in
fulfilling its Olmstead “obligation to administer services with
an even hand.” Olmstead, 527 U.S. at 587 (Ginsburg, J.)
(plurality opinion).

                               IV.

        For the foregoing reasons, we will vacate: (1) the
District Court‟s August 16, 2011 order insofar as it denied
Appellants‟ motions to intervene as of right in the remedy
stage of this litigation; and (2) the District Court‟s order of
September 2, 2011 granting final approval to the Settlement
Agreement. In turn, we will remand this matter to the District
Court with specific instructions to grant Appellants‟ motions
to intervene as of right in the remedy stage of this litigation as
well as to permit Appellants, as proper intervenors, to
challenge the Settlement Agreement and to seek
decertification of the class. We, however, express no opinion
as to whether or not the Settlement Agreement (or any other
settlement that may be reached in this proceeding) should
ultimately be approved or disapproved—or whether or not the
class should be decertified.


                               45